DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 10 recite, inter alia, a method of manufacturing an integrated circuit device, the method comprising the steps of forming a plurality of target patterns on a substrate such that an opening is defined between two adjacent target patterns, forming a pyrolysis material layer on the substrate such that the pyrolysis material layer partially fills the opening and exposes an upper surface and a portion of a sidewall of the two adjacent target patterns and forming a material layer on the exposed upper surface and the exposed portion of the sidewall of the two adjacent target patterns, wherein, during the forming of the material layer, the material layer does not remain on a resulting surface of the pyrolysis material layer.  The novelty of the invention is the step of forming the material layer wherein, during the forming of the material layer, the material layer does not remain on a resulting surface of the pyrolysis material layer.  The prior art of Kim, KR 1020090045711 fail to teach this limitation.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.

Claims 17 – 20 recite, inter alia, a method of manufacturing an integrated circuit device, the method comprising the steps of forming a mold stack on a substrate such that the mold stack includes a first mold layer and a second mold layer, forming a hardmask pattern on the mold stack, forming an opening by removing a portion of the second mold layer, using the hardmask pattern as an etching mask, forming a pyrolysis material layer that partially fills the opening and exposes an upper surface and a portion 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee, US 2020/0395244 teaches semiconductor manufacturing method using thermally decomposable layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        October 13, 2021